Exhibit 10.2

FIRST AMENDMENT

TO

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

THIS FIRST AMENDMENT TO SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the
“Amendment”) is made and entered into as of the 7th day of November, 2016 by and
between AMERIS BANK, a bank duly organized under the laws of the State of
Georgia (the “Bank”), and CINDI H. LEWIS (the “Employee”).

 

WHEREAS, the Bank and the Employee have entered into that certain Supplemental
Executive Retirement Agreement dated as of November 7, 2012 (the “Original
Agreement”; and

 

WHEREAS, the parties wish to amend the Original Agreement, as set forth herein,
to provide for an additional five (5) years of annual benefits, to be paid
following the 10-year period during which annual benefits are otherwise payable
under the Original Agreement, subject to the other terms and conditions of the
Original Agreement applicable to the payment of such benefits;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.       Amendments. Each reference to “ten (10) years” in Sections 3.1, 3.2,
3.3, 3.4 and 3.5 of the Original Agreement is hereby deleted and replaced with
“fifteen (15) years”.

 

2.       Confirmation of Original Agreement. Except as expressly amended by this
Amendment, the Original Agreement shall otherwise remain unmodified and in full
force and effect. To the extent of any inconsistency between the Original
Agreement and this Amendment, the terms of this Amendment shall control. Any
reference to the “Agreement”, as set forth in the Original Agreement, shall mean
the Original Agreement as amended by this Amendment.

 

3.       Severability. If any provision of this Amendment shall for any reason
be invalid or unenforceable, the remaining provisions of this Amendment shall be
carried into effect, unless the effect thereof would be to materially alter or
defeat the purposes of the Original Agreement as amended by this Amendment.

 

4.       Applicable Law. Except insofar as the law has been superseded by
applicable federal law, Georgia law shall govern the construction, validity and
administration of this Amendment.

 

5.       Counterparts; Electronic Signature. This Amendment may be executed in
any number of counterparts, all of which, taken together, shall constitute one
and the same instrument, and any of the parties or signatories hereto may
execute this Amendment by signing any such counterpart. Electronic signatures in
the form of handwritten signatures on a facsimile transmittal and scanned and
digitized images of a handwritten signature (e.g., scanned document in PDF
format) shall have the same force and effect as original manual signatures.

 

[Signature page follows.]

 

   

 

 

IN WITNESS WHEREOF, the Bank and the Employee have executed, or caused to be
executed, this Amendment as of the date first set forth above.

 



  BANK:             AMERIS BANK                     By:    /s/ Edwin W. Hortman,
Jr.     Name:  Edwin W. Hortman, Jr.     Title:  Chief Executive Officer        
                    EMPLOYEE:                         /s/ Cindi H. Lewis    
CINDI H. LEWIS  

 



 2 

